On Motion for Rehearing. ,
Appellant among numerous other grounds urges that we erred in sustaining the judgment of the trial court insofar as same awarded damages for the period elapsing between December 18, 1947, and the date of the trial. Its contention is that as a matter of law the contract, upon which appellee’s contract depended was terminated by a letter addressed to the Union on October 28, 1947. In the original opinion we discussed this letter. Beyond any question, if delivered to the Union on .-that date it did terminate the contract as of December 18, 1947. In substance Special Issue No. 8 submitted important constituent ele-, ments of the loss of wages to plaintiff after December 18, 1947 to the date of the trial. If appellant excepted to the submission of the issue such exception does not appear in the transcript. If the evidence established that this letter had been communicated to the Union and same had been called to his attention it is thought the learned trial judge would not have submitted Special Issue No. 8. Appellant does -not contend in its motion that the letter in question was introduced in evidence until long ■ after the jury had been discharged, in fact, it is shown by the motion that as far as counsel went was to state he would offer the letter in evidence. Counsel for appellant claim an agreement with counsel'-for -appellee. Counsel for appellee asserts that the statements in appellant’s motion anent this matter are untrue. We have every confidence in the integrity and honor of counsel on each side. However, all we can do is to be governed by the evidence. This letter was not introduced in evidence on the trial of the case. In the Statement of Facts in regard to this letter appears the following: “On April 15, 1949, on the hearing of the motion for judgment held before the court on said date the defendant asked leave and was granted same to reopen the case and put in the following, which is marked as defendant’s Exhibit No. D-3.”
There follows in the Statement of Facts a copy of the letter. If appellant had offered the letter’ in’ evidence it would not have been necessary to have the case reopened.
We regret -exceedingly this misunderstanding, but have no doubt that this court is without .power to act in. this matter on the unsupported statements of counsel.
The motion is not altogether consistent in its attack upon the award -of the Arbitrator for indefiniteness. It seems to agree with the court that under the agreement there is not power to order the reinstatement, but on the other hand, takes the *310position that there was power to award a remedy for defendant’s breach of its contract. We adhere to our view that it had not the power to award redress. If we be mistaken in this it is thought there was power to order appellee’s reinstatement. As evidenced by its letter of October 15, 1947, addressed to appellee, the appellant persistently and consistently refused to abide by the award in this respect. It did not re-employ appellee nor did it offer to re-employ him. This award is declaratory in nature. A good faith effort to abide thereby in accordance with the contract would have probably terminated the controversy.
It is ordered that the motion for rehearing be in all things overruled.